Citation Nr: 1760679	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-10 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

2.  Entitlement to an initial compensable disability rating for left ear hearing loss. 

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issue of entitlement to a higher disability rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned the maximum rating authorized under Diagnostic Code (DC) 6260.

2.  The Veteran's right ear hearing loss was at least as likely as not incurred during service.  


CONCLUSIONS OF LAW

1.  There is no legal basis for a schedular rating in excess of 10 percent for the Veteran's tinnitus, and remand for referral for consideration on an extraschedular basis is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.87, DC (2017).

2.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Because the law and not the facts are dispositive with respect to the claim of entitlement to a higher disability rating for tinnitus, the provisions of the VCAA are not for application.  More specifically, because the claim is being denied as a matter of law, no further development under the VCAA or previously existing law is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  As to the denial of an extraschedular rating, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C. § 5103 (a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, VA notified the Veteran in November 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claim for a higher initial rating for tinnitus.

In light of the favorable decision to grant the claim of entitlement to service connection for right ear hearing loss, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the VCAA, with respect to that claim, is harmless.

II.  Higher Initial Rating for Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, note 2.  This is the maximum schedular evaluation assignable for that condition. 

The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50. 

In view of the foregoing, the Board concludes that the version of Diagnostic Code 6260 in effect prior to June 2003, and as amended thereafter, precludes an evaluation in excess of a single 10 percent for tinnitus.  Therefore, the Veteran's claim of entitlement to a higher initial disability rating for service-connected tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Neither the Veteran nor his representative has identified any symptoms associated with the Veteran's tinnitus that are not contemplated by the rating criteria.  The Veteran reported during his October 2012 VA examination that the tinnitus impacted ordinary conditions of his daily life, including his ability to work, because the ringing was annoying when he did not have his hearing aids on.  Given, however, that the rating criteria for tinnitus contemplate ringing in the ears, the Board finds that the difficulties that the Veteran experiences due to this symptom are contemplated by the rating criteria.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Therefore, referral for consideration of an extraschedular rating for tinnitus is not warranted. 38 C.F.R. § 3.321 (b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, neither a higher schedular nor an extraschedular rating is warranted for the Veteran's tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

III.  Service Connection for Right Ear Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence clearly indicates that the Veteran has current right ear hearing loss.  An October 2012 VA examination report showed current right ear hearing loss for VA purposes, with an auditory threshold of 55 decibels in the right ear at 4000 Hertz.  See 38 C.F.R. § 3.385.  The examiner diagnosed right ear sensorineural hearing loss.  Right ear hearing loss for VA purposes was present at 3000 Hertz and 4000 Hertz during subsequent VA audiological evaluation in March 2014.  Additionally, although prior to the current appeal period, right ear hearing loss was previously demonstrated in a July 2009 private audiological evaluation report, where the Veteran was shown to have an auditory threshold of 40 decibels at 3000 Hertz and an auditory threshold of 50 decibels at 4000 Hertz.  

Review of the Veteran's service treatment records (STRs) reveals that he reported having ear, nose, or throat trouble on an August 1982 medical history reports associated with his separate examination.  He also checked a box noting that he did not know if he had hearing loss, thereby indicating that he may have had present hearing loss.  Although the Veteran did not have right ear hearing loss reaching a disability for VA purposes at the time of his August 1982 separation examination, audiometric testing results indicated that he had some loss of hearing acuity, especially at the 4000 Hertz frequency, where an auditory threshold of 20 decibels was present.  See id.  

Additionally, the Veteran reported in his September 2013 notice of disagreement that as a Pershing Missile crewmember, he was exposed to hazardous noise from frequently being near the Pershing missiles, which required the use of a jet engine power pack.  He additionally noted that he was told at the time of his separation examination that he had hearing loss.  In a February 2014 statement, the Veteran emphasized that he was exposed to extremely loud noise as part of his duties as a Pershing missile crewman.  He also maintained that his hearing loss, as reportedly noted at separation, affected both ears.  

The Veteran's reported history of hearing loss and reported history of acoustic trauma and hazardous military noise exposure is consistent with his noted military occupational specialty (MOS) as a Pershing Missile crewmember, as indicated in his DD Form 214.  Hazardous noise would also appear to be consisted with his other noted MOS as a construction equipment operator.  The Board, therefore, concedes his exposure to acoustic trauma and hazardous military noise during service.

During the October 2012 VA examination, the Veteran reported that he believed that he had hearing loss present during service.  He reported noise exposure as a result of being around missiles powered by jet engines.  He indicated that although he used hearing protection, he did not use such hearing protection when he left the immediate area, but that he was still exposed to the hazardous noise.  The examiner noted that the Veteran was also a construction equipment repairman on heavy equipment during service.  The Veteran denied post-service occupational noise exposure, but did report having recreational noise exposure from hunting and shooting.  

The examiner provided the opinion that the Veteran's hearing loss was not at least as likely as not caused by or a result of military service.  As a rationale for the opinion, the examiner noted that the Veteran had normal hearing thresholds bilaterally at entrance and discharge.  She additionally noted, however, that the Veteran did exhibit a high auditory threshold in the left ear at the 6000 Hertz frequency.  In her reasoning for this opinion, the examiner did not address the Veteran's apparent report of hearing loss at separation that also affected the right ear.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  

The Veteran's competent and credible reports are consistent with the circumstances of his service and provide significant evidence of incurrence of hearing loss during service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Moreover, based on the Veteran's competent and credible report indicating that he had hearing loss, including of the right ear, continuing since service, the Board finds that sufficient nexus has been established between his right ear hearing loss and his in-service acoustic trauma and hazardous noise exposure.  See Holton, 557 F.3d 1362.

The evidence is thus at least evenly balanced as to whether the Veteran's right ear hearing loss is related to his in-service acoustic trauma and hazardous noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right ear hearing loss is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus is denied.

Entitlement to service connection for right ear hearing loss is granted.


REMAND

The severity of the Veteran's hearing loss was last evaluated by VA examination in October 2012 and by VA audiological evaluation in March 2014, with decreased hearing acuity noted.  In his April 2014 substantive appeal, the Veteran referenced his March 2014 audiological evaluation, and reported that his hearing loss had increased in severity.  Although only one month had passed since the prior, March 2014, VA evaluation, an April 2015 VA consultation report indicated that the Veteran's left ear hearing acuity was deteriorating rapidly.  This evidence suggests that the Veteran's current level of hearing loss may not be accurately reflected in the March 2014 VA audiological evaluation.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, service connection has been granted for right ear hearing loss in the decision above, and the rating will be for bilateral hearing loss.

Additionally, VA treatment records associated with the claims file indicate that the Veteran's hearing acuity was evaluated during a December 2011 audiological evaluation.  The report noted that an audiogram was available via "VISTA Imaging."  The audiometric and speech recognition testing results from that evaluation do not appear to have been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this claim is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records pertaining to his increased rating claim for hearing loss, to specifically include the audiometric and speech recognition testing results from VA audiological evaluation in December 2011.  

2.  Then, schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

Testing to determine the current severity of bilateral hearing loss should include the use of controlled speech discrimination (Maryland CNC) testing and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


